Citation Nr: 0919109	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for round 
hole, retina, left eye without detachment, status post 
choreal retinal burns.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a left eye condition, 
characterized as round hole, retina, left eye without 
detachment, status post choreal retinal burns and assigned a 
0 percent evaluation.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, 
the Veteran's representative requested that consideration be 
given to residuals of the left eye treatment, to include 
headaches.  The issue of entitlement to service connection 
for headaches as secondary to left eye condition is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's left eye condition is manifested by status post 
choreal retinal burns on the periphery as treatment for 
retinal hole, and vitreous floaters; the Veteran reports 
various symptoms including persistent floaters, seeing 
objects as black, light sensitivity, and pain.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for round hole, 
retina, left eye without detachment, status post choreal 
retinal burns, are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.84a, Diagnostic 
Code 6011 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a letter in June 2005 that 
advised the Veteran of the evidence necessary to substantiate 
his original claim for service connection.  The letter 
notified the Veteran of which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The Veteran was also asked to 
provide any evidence in his possession that pertained to his 
claim.  Letter dated in March 2006 provided information 
regarding how VA assigns disability ratings and effective 
dates.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the claim for 
service connection.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and the Veteran was provided a VA examination in July 
2006.  At the hearing, the Veteran reported private medical 
treatment by Dr. K. and Dr. D.D.  The Veteran, however, has 
not submitted authorizations for release of this information.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service treatment records show that the Veteran had laser 
retinopexy to repair retinal tears in the left eye in 
December 2003 and December 2004.  The Veteran's symptoms 
included flashes and floaters in the left eye.  The Veteran 
was seen again in March 2005 with complaints of new left eye 
floaters similar to prior events.  He also had intermittent 
orbital pain most notable above the eye.  Diagnoses were (1) 
persistent floaters left eye secondary to PVD (posterior 
vitreous detachment) with HST (horseshoe tear) times two left 
eye; no evidence of new tear; and (2) nonspecific orbital 
pain; questionable trochleitis.  

The Veteran underwent a VA examination in July 2006.  He 
reported persistent floaters in the left eye.  On physical 
examination, best correctable visual acuity at far was 20/20 
in both eyes.  Best correctable visual acuity at near was 
equivalent to 20/20 in both eyes.  On dilated examination, 
the lenses were clear.  Vitreous showed floaters in the left 
eye with a normal amount.  There was pigmentation consistent 
with laser treatment for sealing of a retinal hole in the 
superior nasal quadrant between the nine and ten o'clock 
meridian in the periphery of the left eye.  The surrounding 
retina was flat.  Goldman visual fields were performed and 
were normal in both eyes, without peripheral field loss in 
the left eye.  Diagnoses were (1) round hole of retina 
without detachment, left eye; (2) status post choreal retinal 
burns, left eye periphery as treatment for retinal hole, left 
eye; and (3) vitreous floaters, left eye.  The examiner 
commented that there was no visual impairment or disability 
and no adverse sequelae in the left eye from the event of the 
retinal hole or from its treatment.  

In his VA Form 9, the Veteran argued that limited field of 
vision was not his problem.  Rather, he sees objects as black 
and has floaters that impair his vision.  He reported daily 
difficulty with vision and pain.  He indicated that he 
regularly follows up on this condition and has been told that 
nothing can be done to improve his symptoms.  

At the hearing, the Veteran reported that he sees a lot of 
floaters, especially evident when he is outside, reading, or 
looking at a computer.  He reported pain and that he has to 
close his eyes, turn the lights off, and take Motrin or 
Tylenol.  He indicated that he has scarring and that it was 
evident in the report from the initial examination.  He 
spends a lot of time in front of the computer for work and is 
supposed to do additional studying in the evening but is not 
able to because his eyes are too tired.  He reported that the 
floaters come and go and the pain varies depending on 
activity.  He has a muscle twitch in his eye.  He also 
reported that he underwent Lasik surgery in January 2008, but 
his symptoms were present prior to that and the procedure had 
no effect on his symptoms.  He indicated that the doctor who 
did the Lasik said that it would not make it worse or better 
with regards to the pending detachment.  The Veteran uses eye 
drops.  The Veteran requested that the Board take into 
consideration the persistence of the floaters and that it is 
definitely something that affects his daily activities.  

In evaluating the Veteran's left eye condition, the RO 
assigned a noncompensable evaluation as analogous to 
Diagnostic Code 6008, which provides that detachment of the 
retina, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6008 (2008).  
Retinitis and unhealed eye injury are evaluated under the 
same criteria.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006 
and 6009 (2008).  

At the hearing, there was some discussion as to whether the 
RO had chosen the appropriate diagnostic code and the 
Veteran's representative indicated there was a code just for 
scarring of the eyes themselves.  

The Board has reviewed the schedule of ratings pertaining to 
the eye and it appears the representative was referring to 
Diagnostic Code 6011.  Under this provision, localized scars, 
atrophy, or irregularities of the retina, centrally located, 
with irregular, duplicated enlarged or diminished image 
(unilateral or bilateral) warrants a 10 percent evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

Evidence of record shows that the Veteran suffered retinal 
tears in the left eye, which were repaired by laser.  There 
is, however, no evidence of past or current retinal 
detachment in the left eye and the Board finds that the 
Veteran's condition is more appropriately evaluated pursuant 
to Diagnostic Code 6011.  

The Board acknowledges the July 2006 VA examiner's statement 
that the Veteran does not have visual impairment, disability, 
or residual sequela from the retinal hole or treatment.  
Notwithstanding, diagnoses based on physical examination 
included status post choreal retinal burns and vitreous 
floaters in the left eye.  The Board observes that the 
choreal retinal burns are on the periphery, not centrally 
located.  Further, visual acuity and field of vision have 
been reported as normal.  Service treatment records, however, 
showed continued complaints of floaters following the laser 
repair and the Veteran has reported occupational impairment 
due to the persistence of floaters and seeing objects as 
black, as well as light sensitivity and pain.  The Veteran is 
competent to report these symptoms, see Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), and the Board has no reason 
to doubt his credibility.

On review and resolving reasonable doubt in the Veteran's 
favor, the Board finds that his disability picture more 
nearly approximates the criteria for a 10 percent evaluation 
as analogous to Diagnostic Code 6011.  This is the maximum 
schedular evaluation available under this diagnostic code.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson, supra.  However, at no time 
during the pendency of this appeal has the Veteran's service-
connected left eye condition been more than 10 percent 
disabling.  As such, a staged rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran reports that his left eye condition 
has a negative effect on his daily life and his ability to 
work.  However, there is no indication that the Veteran is 
frequently hospitalized for this condition and he testified 
that he has been able to maintain gainful employed.  While 
the type of symptomatology described by the Veteran would 
seem to certainly cause some difficulty on the job given the 
type of work he performs, some slight industrial impairtment 
is contemplated by the 10 percent rating assigned herein.  
The overall evidence, however, does not show that this 
condition is so severe as to cause a marked interference with 
employment beyond that contemplated in the schedular 
standards or that it otherwise renders impractical the 
application of regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An initial 10 percent evaluation for round hole, retina, left 
eye without detachment, status post choreal retinal burns is 
granted, subject to the laws and regulations governing the 
award of disability benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


